ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 12, 1967 (206 So.2d 25) reversing an order of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 20, 1968 (216 So.2d 214) and mandate dated December 6, 1968, now lodged in this court, quashed this court’s judgment of reversal and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued on January 16, 1968 is withdrawn, the opinion and judgment of this court filed December 12, 1967 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court appealed from is affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16 (b) Florida Appellate Rules, 32 F.S.A.).